Following a hearing, the Hearing Examiner determined that Christopher, the son of the parties, was emancipated and *444deleted him from the child support provision of the judgment of divorce, amending the amount of the weekly payment to Daisy Parisi accordingly. The Family Court confirmed the determination. We agree.
Based upon our review of the record, we conclude that Salvatore Parisi has sustained his burden of proof as to the emancipation of Christopher (see, Schneider v Schneider, 116 AD2d 714; Gittleman v Gittleman, 81 AD2d 632). The testimony clearly established that Christopher had left his mother’s home in Suffolk County and moved to Syracuse, where he held a job and maintained his own apartment, and had no intention of returning.
Moreover, the Hearing Examiner correctly concluded that Daisy Parisi had failed to establish that a change in circumstances had occurred which warranted an upward modification of support in the best interest of the parties’ infant daughter (see, Matter of Michaels v Michaels, 56 NY2d 924). Thompson, J. P., Kunzeman, Rubin and Harwood, JJ., concur.